Title: To George Washington from James McHenry, 24 August 1796
From: McHenry, James
To: Washington, George


        private.
       
        
          Sir.
          War office 24 Augt 1796
        
        I inclose you a rough draught of a talk to the Cherokees and instructions to agent Dinsmore, containing a plan for promoting their civilization and rendering the management of them easier and more economical. If you think favourably of it I will revise and correct it and have Mr Dinsmore dispatched to his station. You will find it to contain little more than a mode for executing the laws respecting the Indians which contemplate approximating them nearer to the civilized State, and the law passed at the late session of Congress. Dinsmore seems a prudent man. I have consulted him upon the practicableness of teaching the women to spin and weave, and he thinks it may be accomplished. With the most sincere respect I have the honor to be Sir your ob. st
        
          James McHenry
        
      